Citation Nr: 9918117	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  98-05 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for a psychiatric 
disorder, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1979 to June 
1985.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 decision of the 
VA RO which denied an increase in a 10 percent rating for a 
psychiatric disorder (last classified, for rating purposes, 
as a bipolar affective disorder).  


REMAND

The veteran's claim for an increased rating for a psychiatric 
disorder is well grounded, and the file shows there is a 
further VA duty to assist him in developing the facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.103, 3.159 (1998); Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).  

The Board notes that the veteran filed his claim for an 
increased rating for his service-connected psychiatric 
disorder in October 1997.  The regulations pertaining to 
rating psychiatric disabilities were revised on November 7, 
1996 (see 38 C.F.R. § 4.130 (1998)); however, the RO has not 
considered the new criteria in its evaluation of the 
veteran's claim for an increased rating, and such should be 
done prior to appellate consideration of this claim.  

As part of his claim for an increased rating, the veteran 
submitted a brief November 1997 medical statement from John 
P. Taylor, M.D.  The Board notes that relevant clinical 
records of treatment by Dr. Taylor are not currently in the 
claims folder.  Moreover, at a January 1998 VA examination, 
the veteran reported two psychiatric hospitalizations in the 
past year; records of such admissions are not in the claims 
folder.  Recent treatment records should be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  



In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request the names, addresses, and dates 
of treatment by all health care providers 
(including Dr. Taylor and 
hospitalizations) concerning treatment 
for a psychiatric disorder since 1996.  
When the veteran responds and provides 
any necessary authorizations, the RO 
should obtain the records, following the 
procedures of 38 C.F.R. § 3.159.

2.  Thereafter, the RO should again 
adjudicate the issue of an increased 
rating for the veteran's service-
connected psychiatric disorder.  In its 
adjudication of this issue, the RO should 
apply the new rating criteria for mental 
disorders, which became effective 
November 7, 1996.  38 C.F.R. § 4.130 
(1998).  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to 
respond, and then the case should be 
returned to the Board.  



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


